Exhibit 10.1
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.
February 23, 2010
Sanofi Winthrope Industrie
20, avenue Raymond Aron
92165 Antony
FRANCE
Attention: The Chief Executive Officer
By post and facsimile: +33 1 4702 5014
Dear Sir
Confirmation of the agreed ‘SWIND Therapeutic Areas’ pursuant to Article 2.2 of
the Exclusive Agreement (as amended)
The parties agree that, pursuant to Article 2.2 of the Exclusive Agreement and
our subsequent agreement to extend the date for agreeing the ‘SWIND Therapeutic
Areas’ until 28 February 2010, the agreed ‘SWIND Therapeutic Areas’ are listed
immediately below, following the classification of the Anatomical Therapeutic
Chemical classification system of the WHO Collaborating Centre for Drug
Statistics Methodology (ATC):

•   Antithrombotic agents — B01   •   [***]   •   Vaccines — J07   •   [***]   •
  [***]   •   [***]

The therapeutic classes at the classification level of the ATC listed above are
the agreed ‘SWIND Therapeutic Areas’ for the purposes of Article 2.2 of the
Exclusive Agreement, as amended from time to time in accordance with the
Exclusive Agreement.
In addition to the agreed SWIND Therapeutic Areas listed above the parties
acknowledge that, pursuant to Article 2.2 of the Exclusive Agreement and by way
of an example of its operation, SWIND may approach Unilife during the term of
the Exclusive Agreement to discuss, in good faith, adding to the SWIND
Therapeutic Areas additional therapeutic classes to be described using and at
the third level of classification of the ATC (Additional STA).

     
 
  Unilife Corporation
633 Lowther Road, Lewisberry, PA 17339     T + 1 717 938 9323     F + 717 938
9364     E info@unilife.com
  W www.unilife.com

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.
The parties acknowledge that, in the exercise of the good faith discussions of
Additional STA, SWIND will provide to the reasonable satisfaction of Unilife:

  (a)   evidence:

  (i)   that the drugs in respect of/for which the Additional STA are being
requested are well advanced in SWIND’s pipeline; and     (ii)   of the
feasibility of the use of those drugs with the ‘Products’ (as that term is
defined in the Exclusive Agreement); and

  (b)   an estimate of the likely date of and number of units to be ordered in
such commercial orders.

Provided Unilife has no commercial arrangement with a third party in respect of
the Additional STA in question, Unilife will not unreasonably refuse to add such
Additional STA to the SWIND Therapeutic Areas and, once agreed and added, such
will be treated under the Exclusive Agreement as if they were originally agreed
and listed in this letter as ‘SWIND Therapeutic Areas’.
Please acknowledge and confirm your agreement of the SWIND Therapeutic Areas
listed above by signing the attached copy of this letter (where indicated) and
returning it to us.
Yours sincerely,
/s/ Alan Shortall
Alan Shortall
Director and CEO
Unilife Medical Solutions Limited
Encl

     
cc
  Mr Paul Jansen
Global Head Medical Devices
Sanofi-Aventis Deutschland GmbH

Acknowledged and Agreed by the Chief Executive Officer of Sanofi Winthrope
Industrie
Signature: /s/ Gérard Touratier

Name:   Gérard TOURATIER
Vice President and Chief Financial Officer

Date:   February 25th, 2010

     
 
  Unilife Corporation
633 Lowther Road, Lewisberry, PA 17339     T + 1 717 938 9323     F + 717 938
9364     E info@unilife.com
  W www.unilife.com

 

 